Hammond, J.
This is an application to sue for personal injuries upon taking the pauper’s oath. So far as it is a libel in rem against the steam-boat, the pleading must be reformed, as there can be no joinder of actions in personam and in rem in cases like this. Admiralty Eule 16. Otherwise the proceeding seems to be correct, and conforms to the practice and forms prescribed by this court for allowing poor persons to sue in the admiralty without security for costs. Southworth v. Adams, 2. Flippin, 282, in notis; Bradford v. Bradford, 2 Flippin, 282. The clerk will file the libel and issue process on the libelant taking the required oath as was done in that case. So ordered.